—In a negligence action to recover damages for personal injuries, etc., the defendant Peggy Matthews appeals from an order of the Supreme Court, Nassau County (Roberto, J.), dated September 6,1995, which denied her motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The appellant’s contention that she is not liable by virtue of her status as an out-of-possession landlord was not raised before the Supreme Court and, therefore, is not properly before this Court (see, Kohilakis v Town of Smithtown, 167 AD2d 513).
The appellant’s remaining contention also is not properly before this Court. Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.